Title: To Thomas Jefferson from William Short, 4 September 1808
From: Short, William
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Philad: Sunday Sept: 4—08
                  
                  My letters to you not recieved at the date of yours of the 29th. were of the 27th & 31st. ulto.—Several parts of them are anticipated by your’s. The announce as to the Aviso was inserted in the papers four days ago by the post-office. Several applications were immediately made to the Navy agent here & to the Collector by the owners of vessels, who did not know which would be the department, as neither of them had recieved instructions. As I knew it was the Collectors who had been heretofore charged with procuring the Avisos, I went to see Genl. Steele who had just arrived in this City; & on my second visit two days after the announce, found him & learned that he had then received no directions whatever. Yesterday I was informed by the Navy agent that among other offers one was made on much better terms than that of the Superior formerly mentioned—A ship (the Ocean) & Captain equal in every respect offered to go for 4000. dolls. It is the same in which Mrs. Stewart went to France & from what I have often heard her say I should prefer it to any other in the port. He advised the owner to apply to the Collector but he had not yet received Mr G’s instructions & of course could do nothing. As others were applying, & among them a friend of the Collector, I was afraid the favorable chance would be lost & a less acceptable vessel taken—I went therefore to see the Collector again yesterday afternoon & by way of explaining to him & at the same time authorizing myself with him, I mentioned to him that if the Government had no other messenger I should take charge of their despatches, & of course I had so great an interest in the vessel that I hoped he would take the Ocean unless an equally good one offered on better terms, when he should have recieved Mr G’s letter. He told me that several had applied & among them, he mentioned me, which I beleive he will prefer, as the owner is his friend at whose house he now lodges. It is an inferior vessel in every respect, & I should greatly prefer the Ocean—but as I suppose it will be left entirely at the discretion of the Collector, it will be his preference of course that will be consulted. This is a subject in which my mariner defects make me feel so much interest, that I have troubled you on it more than I could have wished—I hope however this is the last of it—I learned from the Collector that he understood Mr G. was to the Eastward, & I suppose that was the cause of the delay. I should observe also that my being conditionally the bearer of the despatches, as I was going to France was mentioned in such a way to the Collector, as to prevent giving rise to any suspicion. As I fear now that I shall not find such a Secretary as I could wish, being unwilling to make the confidence uselessly & also until I know whether he would be acceptable, I suppose I shall bear the despatches for Genl. A.
                  Thinking it would be desirable to have a personal communication I held myself at your orders to repair to Washington, & to return here & prepare for my voyage; & after it was determined to give up the idea of going in the schooner of July, I finished my preparatifs here & should then have been willing to have gone to Monticello, which I intimated in one of my letters—The only reason which I saw against it was to avoid exciting suspicion, & I did not chuse to risk this without your directions. I should have obeyed these in all cases of course, as from the time of receiving your first letter I have considered myself as in a state of requisition, & lost not a moment in making the indispensable preparations.
                  I have read with great pleasure the letters of the Emperor of Russia & return them here inclosed agreeably to your directions. It would have been very desirable indeed that I should have seen yours—If as you suppose, Mr Harris has copies of them, that may be a substitute & I shall apply to him of course. I never knew before, in what manner this correspondence begun. I had heard from a friend of a gentleman whom I formerly mentioned, that he had brought a letter from the Emperor to you—but it can be neither of them as he only went to Washington last winter. His friends & relations who are numerous, are much in the habit of puffing him, & he is generally considered as the particular friend of the Emperor &c &c & as the only cause as it were of America being known to the Emperor. These extravagancies are given & taken among them—And they will certainly make a great outcry when it is known that this doctrine has not been recieved by you. It is frequently said that he went last winter to W. to prove to you that the U.S. should have a minister at St. P. & that he should be the man—A gentleman from Charleston, who resides here (& whom you know) has mentioned in my presence several times that he heard this report there. I saw the person in question on his way to Washington last winter, & also lately on his return here—he lodged in the same house with me during his residence in this City & we had much conversation. He saw me preparing for my voyage to France, but has no suspicion of its being further, nor of there being any mission of this kind in agitation.
                  I shall be anxious to learn how this subject will be recieved in the Senate; I mean as to myself—I am so little known to that body that I have no right to count on any thing personally favorable. My visit last spring to Washington will I fear have done no good in that way; as I made no acquaintance & had no communication with them. Whilst absent, this was a thing of course—but as I was there, some may perhaps have been a little displeased or piqued that I did not pay sufficient respect to the robe to make advances to the person who wore it. The pride of station is extremely susceptible & particularly where the rank & dignity of the station is not fixed on an unquestionable basis, permanent & undisputed by all—Minds thus situated, unless they are of real elevation themselves, are apt to construe every thing into neglect & a desire to dispute their dignity & superiority—I had never seen the Vice-P. & I postponed waiting on him, as also on his fellow lodger from N. Hampshire, whom I knew a little, having seen him here. I regret it now extremely. As also Mr Giles, whom I never saw except the day he came to dine with you—I had intended to have made his acquaintance—but he arrived whilst we were at table, I was not introduced to him—& he seemed to shew so clearly his sense of his own weight, that he took from me the disposition to introduce myself to him, as had been my intention—Genl Smith I knew, having frequently seem him here, & was going to wait on him, when at his brother’s I learned he was then from home—This brother on whom I waited immediately on my arrival at W. did not think proper to take the least notice of this mark of respect—He was civil whilst I was in house—but I never saw or heard of him afterwards—As I understood he acted otherwise with other strangers. I postponed & at length failed to wait on the Senator of his family. I mention these things now, however trifling in appearance, because it is possible they may have weight next winter—& because it may be perhaps necessary that you should know the nature of my standing with that body—& also that during my stay at W. I do not recollect out of Senate to have had any conversation with any Senator, except with Dr. Mitchell, the day I saw him at your house, when I spoke to him of having seen his works mentioned in a review published at Geneva—I must therefore be to them perfectly a novus homo as few of them probably will have heard of, or have remembered, my being formerly employed—As Ovid says that he was considered Barbarus by the inhabitants on the borders of the Euxine sea, so no doubt I should be considered Novus, by those who have come into public life since I have been so old there as to have been forgotten.
                  Mr. Madison will of course when he sends the instructions, give me information as to charges & the means of being supplied—I wish these things to be so well understood as that my accounts may be made out conformable thereto—As Monroe went in the same way when he left this country I suppose the usage is already settled & clear.—I count that this letter will leave Washington on tuesday evening—and of course that I can hear from you after its reciept—In the mean time I beg you to accept the assurances of invariable & affectionate attachment from your friend & servant
                  
                     W: Short
                     
                  
               